DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed August 8, 2022, has been received and entered.
	Claims 2, 5-7, and 9-11 are cancelled.
	Claims 1, 3, 4, 8, and 12 are pending and examined on the merits.

Drawings
The drawings were received on August 8, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small peptides” in claim 1 is a relative term which renders the claim indefinite. The term “small peptides” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what size a peptide must have in order to be considered a “small peptide.”  Since claim 1 is indefinite, then its dependent claims, claims 3, 4, 8, and 12, are rendered indefinite.  Therefore, claims 1, 3, 4, 8, and 12 must be rejected under 35 U.S.C. 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the test protein comprises a monoclonal antibody which comprises adalimumab.  The specification discloses that the test protein can be a monoclonal antibody (paragraph [0018]), and further teaches embodiments in which the test protein is a recombinant protein (paragraph [0055]) such as a recombinant monoclonal antibody (paragraphs [0023]-[0024]).  However, the specification does not disclose that the test protein comprises adalimumab.  Instead, the specification discloses at various instances that the “target biologic” (also referred to as a “target protein”) can be adalimumab (paragraphs [0022], [0035], [0062]).  See also claim 14 of the provisional application 62/291,216.  Embodiments in the specification include a method for determining the biosimilarity of a recombinant monoclonal antibody in relation to adalimumab, wherein the method comprises performing the digestion and sequencing on a recombinant monoclonal antibody and comparing the amino acid sequence of the recombinant monoclonal antibody to an amino acid sequence of adalimumab (paragraphs [0023]-[0024]).  In those embodiments, the recombinant monoclonal antibody is the “test protein” and adalimumab is the “target biologic.”
In sum, there is support in the specification for the test protein being a monoclonal antibody, but there is no support in the specification for the test protein comprising a monoclonal antibody wherein the monoclonal antibody comprises adalimumab.  Thus claim 1 and its dependent claims comprise new matter.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Claim Interpretation
Regarding “small peptides” in claim 1, any peptide will be interpreted as reading on a “small peptide.”

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (Journal of Mass Spectrometry. 2015. 50: 285-297. Published 2/2/15. Listed on 3/6/19) in view of Yang (mAbs. 2010. 2(3): 285-298. Previously cited), Bandyopadhyay (Biosimilars. 2015. 5:1-18. Published December 31, 2014. Listed on IDS filed 3/6/19), Dick (Journal of Chromatography B. 2009. 877: 230-236. Previously cited), and Lesur (Journal of Chromatography A. 2010. 1217: 57-64. Previously cited), and in light of Karpievitch (Ann. Appl. Stat. 2010. 4(4): 1797-1823. 26 pages. Previously cited).
Beck discusses biosimilar antibodies, indicating that health authorities may accept very small differences between biosimilar and reference monoclonal antibodies (mAbs) with reassurance that these differences are not of clinical relevance (page 285, first paragraph).  The approval process for biosimilars relies primarily on comprehensive analytical data to establish comparability and high similarity with the original biologic (page 285, right column, second paragraph).  Extensive structural and functional comparison of biosimilar and reference products is the foundation of biosimilar development (page 286, left column, third paragraph).  In Europe and the United States, the primary amino acid sequence is expected to be the same for the biosimilar and the reference product (page 286, left column, third paragraph).  Therefore, the experiments of Beck included peptide mapping by LC-MS/MS (liquid chromatography and tandem mass spectrometry) in which the two antibodies, trastuzumab and cetuximab, and their biosimilar versions were analyzed by a bottom-up approach in which protein digests were obtained by enzymatic digestion (e.g. trypsin or an endoprotease) and LC-MS/MS of the proteolytic peptides was performed for primary sequence confirmation (page 294, right column, first full paragraph).
Given that in Europe and the United States a biosimilar should have the same primary amino acid sequence as its reference product (page 286, left column, third paragraph) and that extensive structural comparison of biosimilar and reference products is the foundation of biosimilar development (page 286, left column, third paragraph), then in developing new antibodies, i.e. test antibodies (reading on a ‘test protein’), it would have been obvious to the person of ordinary skill in the art to determine a test antibody is biosimilar to a reference antibody (reading on ‘target biologic’) by determining that the test antibody has the same primary amino acid sequence (i.e. 100% sequence identity) as the reference antibody by performing peptide mapping by LC-MS/MS as discussed above (digesting the antibody using an enzyme (e.g. trypsin) and performing LC-MS/MS of the digested product).  The test antibody/reference antibody can be a monoclonal antibody, i.e. mAb (for example, see page 285, second paragraph; page 286, left column).  It follows that when the primary amino acid sequences of the test antibody and the reference antibody are not the same (i.e., not 100% sequence identity), then the test antibody could be identified as not being biosimilar to the reference antibody for the purposes of the regulations in Europe and the United States.
In sum, Beck is comparable to the claimed invention in that Beck renders obvious a method for determining the biosimilarity of a test antibody (‘test protein’) in relation to a reference antibody (‘target biologic’), wherein the test antibody can be a monoclonal antibody, the method comprising the steps of:
digesting the test antibody for a digestion period using an enzyme (e.g. trypsin which reads on a protease);
applying column chromatography (liquid chromatography of LC-MS/MS reads on it) and tandem mass spectroscopy, and generating a sequence of the test antibody;
identifying the test antibody as biosimilar to the reference antibody (‘target biologic’) when the test antibody comprises 100% sequence identity to the reference antibody; and
identifying the test antibody as not biosimilar to the reference antibody (‘target biologic’) when the test antibody does not comprise 100% sequence identity to the reference antibody.

Beck differs from the claimed invention in that Beck does not expressly disclose:
(I)  performing the peptide mapping with two samples of the test antibody (‘test protein’) using two proteases as follows:
digesting a first sample of a test antibody for a first digestion period using a first protease and digesting a second sample of the test antibody for a second digestion period using a second protease, wherein the first sample and the second sample are physically separated, and wherein the first protease and the second protease is each trypsin or chymotrypsin;
applying column chromatography and tandem mass spectroscopy to the first sample under conditions sufficient to enhance binding of small peptides to the column, and generating a sequence of the test antibody in the first sample;
performing the last step with the second sample, wherein the first sample and the second sample are physical separated;
(II)  the test antibody (reading on ‘test protein’) comprises a monoclonal antibody comprising adalimumab; and
(III)  the first digestion period is about 0.1 to about 0.5 hours, and the second digestion period is about 0.1 to about 1.5 hours.
 
Regarding difference (I) (briefly, Beck does not disclose the peptide mapping with two samples of the test antibody using two proteases as claimed):
Yang discloses a general procedure to detect and identify sequence variants in recombinant human monoclonal antibodies (rhumAbs) by combining HPLC-UV/MS/MS characterization of peptide maps (page 286, right column, second paragraph).  Yang teaches tryptic and chymotryptic peptide mapping (page 297, “Tryptic and chymotryptic peptide mapping” section).  Specifically, for trypsin digestion, the antibody samples were digested with the enzyme at 37°C for 5 hours (page 297, left column, fourth paragraph).  For chymotrypsin digestion, the antibody sample was digested with the enzyme at room temperature for 2.5 hours (page 297, left column, fourth paragraph).  Then, the tryptic and chymotryptic peptide digests were separated using HPLC (column and HPLC conditions previously published) (page 297, left column, last paragraph).  As evidenced by Karpievitch, in HPLC (i.e. high performance liquid chromatography), as the peptides are pushed through the column, they bind to the beads of the column proportionally to their hydrophobic segments (page 5, third paragraph).  Therefore, conditions are sufficient to enhance binding of peptides (interpreted as reading on ‘small peptides’) to the column of the column chromatography.  The effluent from the HPLC was then used for performing tandem mass spectrometry (page 297, right column, second paragraph). 
Yang points out that, “Tryptic peptide mapping alone cannot necessarily provide ≥95% overall sequence coverage for rhumAb” (page 289, left column, second paragraph).  Therefore, Yang performed chymotryptic peptide mapping as a complementary method (page 289, left column, last paragraph).  The purpose of using chymotrypsin for the secondary map was to increase the sequence coverage to enable more complete detection of potential sequence variants at any residue (page 289, left column, last paragraph).  For the tryptic and chymotryptic peptide mapping, antibody samples were digested with trypsin or chymotrypsin (page 297, left column, second-to-last paragraph). 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have performed tryptic and chymotryptic peptide mapping on two samples of the test antibody (which is a monoclonal antibody), specifically by digesting a first sample of the test antibody using trypsin (‘first protease’ or ‘second protease’) and performing LC-MS/MS (in particular, HPLC-MS/MS) and repeating the same with a second sample of the test antibody but using chymotrypsin (‘second protease or ‘first protease’) in lieu of trypsin, to obtain the amino acid sequence of the test antibody when performing the method of Beck.  One of ordinary skill in the art would have been motivated to do this in order to increase the sequence coverage when performing the method of Beck; more complete sequence coverage would have been desired by Beck in order to ensure proper determination of the amino acid sequence of the test antibody.  As discussed above, Beck teaches tryptic peptide mapping (i.e. using trypsin to digest the antibody for subsequent analysis by LC-MS/MS).  There would have been a reasonable expectation of performing chymotryptic peptide mapping with a test antibody which is a monoclonal antibody since Yang successfully performed chymotryptic peptide mapping on recombinant monoclonal antibodies.  

Regarding difference (II) (Beck does not disclose that the test antibody (reading on ‘test protein’) comprises a monoclonal antibody comprising adalimumab):
Bandyopadhyay discusses biosimilars, including biosimilar monoclonal antibodies (page 1, first paragraph).  In the study reported by Bandyopadhyay, the biosimilarity of ZRC-3197 with HUMIRA, i.e. adalimumab, which is a monoclonal antibody, has been demonstrated (abstract; page 2, left column, last paragraph).  Primary amino acid sequence analysis was performed using liquid chromatography-tandem mass spectrometry (LC-MS-MS) (page 3, left column, second column; page 7, left column, second paragraph).  Various experimental conditions, including sequence-specific enzymatic cleavage, were applied to obtain the desired peptide fragments of adalimumab protein, prior to mass spectrometry analysis (page 3, left column, second paragraph).  Enzymatic digestions were performed either in-solution or in-gel by using one or a combination of enzymes, including trypsin and chymotrypsin (page 3, left column, second column).  However, for the primary amino acid sequence analysis, tryptic digests of ZRC-3197 and the originator HUMIRA were used to obtain sequence confirmation (paragraph bridging pages 7 and 8).  It was determined that the overall amino acid sequences obtained for the heavy- and light-chain components of ZRC-3197 were identical to the sequences obtained with the originator HUMIRA (page 7, left column, second paragraph).  Since the overall amino acid sequences of ZRC-3197 were identical to the sequences of HUMIRA (i.e. adalimumab), then for the purpose of applying prior art, the Examiner is interpreting ZRC-3197 as a protein comprising a monoclonal antibody wherein the monoclonal antibody comprises adalimumab.  The Examiner is also interpreting any biosimilar of adalimumab having 100% primary amino sequence identity to adalimumab as reading on a monoclonal antibody comprising adalimumab.
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to perform the method rendered obvious by Beck and Yang (in light of Karpievitch, cited as evidence) on test monoclonal antibodies, such as ZRC-3197, to determine their biosimilarities with the monoclonal antibody adalimumab.  One of ordinary skill in the art would have been motivated to do this because demonstration of biosimilarity of test monoclonal antibodies such as ZRC-3197 with adalimumab would have been sought in order to grant market authorization for biosimilars of adalimumab (HUMIRA) (see abstract of Bandyopadhyay).  There would have been a reasonable expectation of determining the biosimilarity of test monoclonal antibodies (e.g. ZRC-3197) with adalimumab by the method rendered obvious by Beck and Yang (in light of Karpievitch) since it was successfully performed with the comparable method of Bandyopadhyay involving a tryptic or chymotryptic digestion followed by LC-MS/MS for primary amino acid sequencing.  

Regarding difference (III) (Beck does not disclose the first digestion period is about 0.1 to about 0.5 hours, and the second digestion period is about 0.1 to about 1.5 hours):
Dick discusses peptide mapping for characterizing monoclonal antibodies for the purpose of product identity (abstract).  Dick notes that “One very critical parameter in any peptide-mapping procedure is the digestion time.  Too little time and a lot of undigested peptides and missed cleavage products will result.  Too much time at the elevated digestion temperature could lead to analytical artifacts such as deamidation or oxidation in addition to non-tryptic cleavage and self-autolysis products” (paragraph bridging pages 233 and 234).  Therefore, Dick attempted to optimize digestion time by varying the digestion time to determine a point at which the digestion was acceptable (page 234, left column, second paragraph).  Figure 5 shows the chromatograms for a Medarex monoclonal antibody digested with trypsin for varied amounts of time; the amounts included 3 hours, 6 hours and 24 hours at 37°C, with or without urea (page 234, left column, second paragraph; legend of Figure 5).  Dick found that removing urea and shortening the overall time of digestion will greatly improve the overall completion of digestion; this shorter digestion time is necessary to reduce the effects of the high temperature on the product (deamidation) (page 234, left column, second paragraph).  It was concluded, “Therefore, combining this shorter digestion time with the removal of urea allows for a faster, more complete, and a more representative peptide map for a monoclonal antibody” (page 234, left column, second paragraph).
In another experiment, Dick tested increasing trypsin digestion temperature.  See page 234, Section 3.7.  Shorter digestion times may be achieved by increasing the trypsin temperature from the typical temperature of 37°C.  Dick found that the peptide map of a monoclonal antibody digested at 37°C for 3 hours is comparable to the peptide map of the monoclonal antibody digested at 55°C for 1 hour, and that the change to that higher temperature for the shorter duration of 1 hour did not negatively impact the peptide map.  With digestion time down to 1 hour, the total sample preparation can be performed in less than a day, which offers significant improvement over many common multi-day processes.  The digestion time of 1 hour falls in the range of the ‘second digestion period’ of instant claim 1.  
Lesur points out that for “bottom-up” proteomic workflows involving the enzymatic digestion of proteins followed by analysis of the resulting peptides by mass spectrometry, protein enzymatic digestion is one of the main time limiting factors and has led to the development of new protocols for accelerating this step (page 57, last paragraph).  Therefore, Lesur investigated the possibility to accelerate the tryptic digestion of a therapeutic monoclonal antibody (mAb) in view of its absolute quantification by LC-SRM/MS in plasma using either microwave irradiation or thermal transfer at various experimental conditions (page 58, left column, second paragraph).  The mass spectrometry is tandem mass spectrometry, LC-MS/MS (page 58, left column, second paragraph).  In particular, the reduced and alkylated mAb was enzymatically digested by incubation with a trypsin for 15 minutes in a 1400W domestic microwave oven (page 58, right column, second full paragraph).  An incubation time of 15 minutes converts to 0.25 hour, which falls in the first and second digestion period ranges of instant claim 1.  
Additionally, Lesur tested different digestion end points (e.g., 2, 5, 10, 15, 30, and 60 minutes) and overnight digestion with trypsin under microwave irradiation or thermal transfer by convection at 60°C and 37°C of a therapeutic human monoclonal antibody (mAb) with the goal of its LC-SRM/MS quantification in human plasma (abstract; page 59, Section 2.4.1).  The study found that high temperatures provided by convection or microwave irradiation can accelerate significantly the generation of tryptic peptides (page 63, left column, second paragraph).  Additionally, equivalent or slightly better peptide concentrations could be obtained within the first 30 minutes of digestion independently of the heating method compared with overnight digestion (page 63, left column, second paragraph).  Therefore, Lesur concluded that in most cases conventional digestion conditions (37°C provided by thermal transfer or microwave irradiation) are sufficient to generate a peptide concentration equivalent to the overnight digestion within the first 30 minutes (paragraph bridging pages 63 and 64).  The digestion time of 30 minutes falls in the first and second digestion period ranges of instant claim 1, as well as reading on the ‘first digestion period’ of instant claim 8.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have optimized the digestion period with trypsin to digestion periods shorter than the 5 hours disclosed in Yang (page 297, left column, fourth paragraph) and the 16 hours disclosed in Bandyopadhyay (page 3, right column, first paragraph), including digestion periods of instant claims 1, 8, and 12 (as low as about 0.1 hour, as high as about 1.5 hours), when practicing the method rendered obvious by Beck in view of Yang and Bandyopadhyay (in light of Karpievitch).  One of ordinary skill in the art would have been motivated to do this to reduce the effects of the elevated digestion temperature on the product (in particular, reducing analytical artifacts such as deamidation or oxidation; reducing non-tryptic cleavage and self-autolysis products) and allow for a faster, more complete, and more representative map for the test monoclonal antibody (in this case, ZRC-3197 or other biosimilar of adalimumab), as pointed out by Dick for test monoclonal antibodies (Section 3.6 on page 233-234).  Another reason to shorten the trypsin incubation time is to reduce the total sample preparation to less than a day, which offers the significant improvement over the more common multi-day process, as supported by Dick (page 234, right column, first paragraph).  As pointed out above, trypsin can be considered the ‘first protease’ or the ‘second protease’ when practicing the method rendered obvious by Beck, Yang, and Bandyopadhyay (in light of Karpievitch).  Therefore, when the trypsin is considered the ‘first protease,’ then an incubation period of about 0.1 to about 0.5 hour, or about 0.5 hour, renders obvious the first digestion period of instant claims 1 and 8.  When the trypsin is considered the ‘second protease,’ then an incubation period of about 0.1 to about 1.5 hours, or about 1.5 hours, renders obvious the second digestion period of instant claims 1 and 12.
Moreover, it would have been obvious to have used any of the trypsin digestion periods taught by Dick and Lesur, specifically a digestion period of 1 hour as disclosed by Dick, and 15 minutes (i.e. 0.25 hour) and 30 minutes (i.e. 0.5 hour) as disclosed by Lesur by applying microwave irradiation or thermal transfer by convection, when practicing the method rendered obvious by Beck, Yang, and Bandyopadhyay (in light of Karpievitch).  One of ordinary skill in the art would have been motivated to use a digestion period of 1 hour since Dick discloses that trypsin digestion time for peptide mapping of monoclonal antibodies, speaking to a suitable trypsin digestion period of the test protein (ZRC-3197 or other biosimilar of adalimumab, which are monoclonal antibodies) being analyzed by the method rendered obvious by Beck, Yang, and Bandyopadhyay (in light of Karpievitch).  One of ordinary skill in the art would have been motivated to use a digestion period of 0.25 hour or 0.5 hour under microwave irradiation or thermal transfer by convection since Lesur disclosed those as trypsin incubations times for the analysis of monoclonal antibodies by liquid chromatography with tandem mass spectrometry, speaking to suitable trypsin digestion periods of the test protein (ZRC-3197 or other biosimilar of adalimumab, which are monoclonal antibodies) being analyzed by a similar technique (LC-MS/MS) by the method rendered obvious by Beck, Yang, and Bandyopadhyay (in light of Karpievitch).  As pointed out above, trypsin can be considered the ‘first protease’ or the ‘second protease’ when practicing the method rendered obvious by Beck, Yang, and Bandyopadhyay (in light of Karpievitch).  Therefore, a trypsin digestion period of 1 hour reads on the ‘second digestion period’ of reading on instant claim 1 when the trypsin is considered the ‘second protease.’  A trypsin digestion period of 0.25 hour reads on the ‘first digestion period’ of instant claim 1 when the trypsin is the ‘first protease,’ as well as reading on the ‘second digestion period’ of instant claim 1 when the trypsin is the ‘second protease.’  A trypsin digestion period of 0.5 hour reads on the ‘first digestion period’ of instant claims 1 and 8 when the trypsin is the ‘first protease,’ as well as reading on the ‘second digestion period’ of instant claim 1 when the trypsin is the ‘second protease.’
As such, Beck in view of Yang, Bandyopadhyay, Dick and Lesur (in light of Karpievitch) renders obvious instant claims 1, 3, 4, 8, and 12.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed August 8, 2022, with respect to the objection of claims 2-4 and 8, the rejections under 35 U.S.C. 112(b) of claims 2 and 5-12 on page 4 of the last Office Action, the rejection under 35 U.S.C. 103 of claims 1, 3, and 4 as being unpatentable over Beck in view of Yang (in light of Karpievitch), the rejection under 35 U.S.C. 103 of claim 2 as being unpatentable over Beck, Yang, and Karpievitch in further view of Bandyopadhyay, and the rejection under 35 U.S.C. 103 of claims 5-12 as being unpatentable over Beck, Yang, and Karpievitch in further view of Dick and Lesur, have been fully considered and are persuasive.  
In particular, the claim objections have been rendered moot by the canceling of claim 2, or overcome by the amendments to claims 3, 4, and 8.  The rejections under 35 U.S.C. 112(b) (see page 4 of the last Office Action) have been rendered moot by the canceling of claims 2 and 9, or overcome by the amendment to claim 1 (in the case of the rejection of claims 5-8 on page 4, second full paragraph of the last Office Action).  
The rejection under 35 U.S.C. 103 of claims 1, 3, and 4 as being unpatentable over Beck in view of Yang (in light of Karpievitch) has been overcome by the amendment of claim 1 since these references, in combination or alone, do not teach or render obvious the following limitations added to claim 1 in the amendment:  the test protein comprises a monoclonal antibody wherein the monoclonal antibody comprises adalimumab; the first digestion period is about 0.1 to about 0.5 hours; the second digestion period is about 0.1 to about 1.5 hours.  The rejection under 35 U.S.C. 103 of claim 2 as being unpatentable over Beck, Yang, and Karpievitch in further view of Bandyopadhyay has been overcome by the amendment of claim 1 since these references, in combination or alone, do not teach or render obvious the following limitation added to claim 1 in the amendment:  the first digestion period is about 0.1 to about 0.5 hours; the second digestion period is about 0.1 to about 1.5 hours.  The rejection under 35 U.S.C. 103 of claims 5-12 as being unpatentable over Beck, Yang, and Karpievitch in further view of Dick and Lesur has been overcome by the amendment of claim 1 since these references, in combination or alone, do not teach or render obvious the following limitation added to claim 1 in the amendment:  the test protein comprises a monoclonal antibody wherein the monoclonal antibody comprises adalimumab.
 Therefore, these claim objections and rejections have been withdrawn.

However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 112(b) on the basis that the term “small peptides” renders claim 1 and its dependent claims indefinite.  Applicant asserts that a skilled artisan would understand that the term “small peptides” in claim 1 refers to fragments of the test protein comprising adalimumab, which results from the protease digestion recited in claim 1.  The Examiner respectfully disagrees.  The protease digestion of the test protein comprising adalimumab would have resulted in peptides, but this does not define the sizes of the resulting peptides.  Thus it is unclear what peptide sizes are required for the peptides to be considered “small.”  Step (b) of claim 1 recites the term “small peptides” in the context of enhancing their binding to the column.  It is unclear which peptides obtained from the protease digestion are the “small peptides” for which their binding to the column is enhanced since “small peptides” are not defined.  Therefore, the claims must remain rejected under 35 U.S.C. 112(b).
Additionally, upon further consideration, a new grounds of rejection are made under 35 U.S.C. 112(a) and 35 U.S.C. 103 over the previously cited art in view of the amendments to the claims.  Applicant’s arguments are unpersuasive with respect to the new grounds of rejection under 35 U.S.C. 103.  Applicant points to the deficiencies of Beck and Yang on page 8 of the Remarks, stating that Beck does not teach or suggest all elements of the pending claims, and the combination of Beck and Yang does not teach or suggest all elements of the pending claims.  The Examiner agrees.  Thus Beck and Yang are combined with Bandyopadhyay (to render obvious the claimed limitation of the test protein comprising a monoclonal antibody wherein the monoclonal antibody comprises adalimumab) and Dick and Lesur (to render obvious the claimed first and second digestion periods) in the new grounds of rejection as necessitated by the amendment of claim 1.  Applicant discusses the deficiencies of Karpievitch, but Karpievitch is cited only as evidence.
Furthermore, Applicant asserts that the experimental data of the application show that the claimed method, which comprises reduced digestion periods, can surprisingly be used to determine the biosimilarity of a test protein in comparison to the target biologic Adalimumab.  Applicant asserts that an advantage of the claimed method is that the shorter digestion periods provide fewer instances of specific miscleavage of amino acids since longer digestion periods result in less precise protease digestion.  However, this asserted advantage is not supported by the specification as filed.  The specification states, “The shorter digestion time period provides more instances of specific miscleavage of amino acids so that the glycoprotein produced by digestion comprises longer peptides, rather than shorter peptides produced by longer digestion time” (paragraph [0067]; emphasis added).  The effect of the shorter digestion time period on specific miscleavage of amino acids as disclosed in this passage of specification is opposite the assertion made by the Applicant, and this passage of the specification does not speak of the precision of protease digestion for longer digestion periods.  Moreover, there is no teaching elsewhere in the specification regarding miscleavage or precision of protease digestion.  
Since this asserted advantage regarding specific miscleavage of amino acids and precision of protease digestion purported by Applicant is not supported by the specification, then it follows that Applicant has not supported their assertion that a skilled person would recognize that the more controlled digestion method (i.e. shorter digestion times), as recited in Applicant’s claims, allows for accurate cleavage by the enzyme (an argued advantage over the digestion methods described in the cited references teaching longer digestion times).
Applicant also asserts that a skilled artisan would appreciate that the recited method, which comprises two physically separated protease digestion, accurately analyses amino acid sequence coverage up to 100% with high confidence using a significantly reduced digestion time (e.g. about 0.1 to about 0.5 hours, and about 0.1 to about 1.5 hours) when compared to well-known protease digestion protocols (e.g., 2-4 hours and even up to 18 hours).  However, Applicant has not cited evidence or any statements in the specification to support this assertion.  Yang teaches performing both tryptic peptide mapping and chymotryptic peptide mapping of monoclonal antibodies to increase the sequence coverage to enable more complete detection of potential sequence variants at any residue (page 289, left column, last paragraph).  Based on Yang, then the two physically separated protease digestion as claimed would have allowed for the accuracy argued by Applicant.  Therefore, the alleged accuracy is an expected result, rather than an unexpected result as asserted by Applicant.  
The experimental data in the specification is not sufficient to demonstrate that the significantly reduced digestion times (the ranges for the first digestion period and the second digestion period in claim 1; the digestion periods of claims 8 and 12) would have resulted in advantages of improving accuracy or precision.  Example 1 compares sequence coverages for two test proteins (ONS-3010, ONS-1045) for two scenarios (paragraph [0078]; Table 1 on page 21; paragraph [0081]):  The first scenario is 0.5 hour trypsin digestion + 98 minutes UPLC method; the second scenario is 1 hour trypsin digestion + 88 minutes UPLC method.  The first scenario uses a trypsin digestion period falling in the ranges for the ‘first digestion period’ and the ‘second digestion period’ in claim 1, while the second scenario uses a trypsin digestion period falling in the range for the ‘second digestion period’ in claim 1.  However, both scenarios involve another parameter of the UPLC method duration.  Given the additional parameter of the UPLC method duration and that the specification states, “the 98 minute UPLC method increased amino acid sequence coverage of the trypsin digested samples” (paragraph [0081]), then it cannot be determined from the data of Example 1 that the trypsin digestion period, which speaks to the claimed first and second digestion periods, is critical for the amino acid sequence coverage.  Moreover, the trypsin digestion times are within the claimed ranges for the first and second digestion periods, and thus there is not sufficient showing of the criticality of the claimed ranges to establish unexpected results.  As pointed out in MPEP 716.02(d)(II), “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  As such, Applicant has not provided support for their assertion that the claimed method provides unexpected technical advantages (more efficient, time-saving, highly accurate) when compared to the methods of the cited references.
Regarding Dick, Applicant asserts that Dick discloses methods comprising peptide mapping performed with trypsin as the protease.  Applicant also points out that Dick does not disclose a method comprising digestion of two samples of a test protein which are physically separated, nor does Dick teach or suggest the use of chymotrypsin for protease digestion of a test protein and the proteolytic digestion of an antibody comprising adalimumab.  However, the other references cited in the Office Action (Beck, Yang, Bandyopadhyay) teach these elements.  Dick is relevant for the advantages of trypsin digestion time optimization for the technology of peptide mapping of monoclonal antibodies.  
Regarding Lesur, Applicant also points out the same deficiencies regarding Lesur as discussed above with respect to Dick.  However, the other references cited in the Office Action (Beck, Yang, Bandyopadhyay) teach these elements.  Lesur is relevant for shorter trypsin digestion times for the digestion of a monoclonal antibody for analysis of the resulting peptides by mass spectrometry, demonstrating that shorter trypsin digestion times can be obtained and used for monoclonal antibody analysis via mass spectrometry. 
In sum, Applicant’s arguments regarding the previously cited art are unpersuasive with respect to the new grounds of rejection under 35 U.S.C. 103 over that art.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651               


/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651